         Case 1:19-cr-00291-LAP Document 279
                                         270 Filed 08/16/21
                                                   08/13/21 Page 1 of 1
                                                                      2




NEW JERSEY OFFICE                                                          NEW YORK OFFICE
130 POMPTON AVENUE                                                         48 WALL STREET, 5TH FLOOR
VERONA, NJ 07044                                                           NEW YORK, NY 10005
(973) 239-4300                                                             (646) 779-2746

                                    LORRAINE@LGRLAWGROUP.COM
                                       WWW.LGAULIRUFO.COM
                                        FAX: (973) 239-4310
                                             _________



                                                                                August 13, 2021

Via ECF
Honorable Loretta A. Preska
United States District Judge
United States Courthouse
500 Pearl Street
New York, New York 10007

                          Re: United States v. Adelekan (Bryan Eadie)
                              19-CR-00291

Dear Judge Preska:

        I represent Mr. Eadie in the above referenced matter. I am respectfully requesting that
Mr. Eadie’s appearance be waived for the pre-trial conference scheduled for Friday, August 20,
2021, at 10:30AM. Additionally, I am respectfully requesting that I appear by telephone for the
pre-trial conference. Your Honor’s time and consideration of this request is greatly appreciated.



                                                            Respectfully submitted,

                                                            s/

                                                            Lorraine Gauli-Rufo, Esq
                                                            Attorney for Bryan Eadie


                                       Counsel's request to waive Defendant's
cc:    Rebecca Dell, AUSA              appearance is granted. Counsel may appear by
       Daniel Wolf, AUSA               telephone for the conference using the
                                       following teleconference information:
                                       877-402-9753, Code: 6545179. SO ORDERED.
                                                                                                 8/16/2021
